Mr. Justice Waterman delivered the opinion of the court. Upon the trial of this cause it was admitted that the ordinance under which appellee paid $1,500 as license fees to the city ivas invalid. The evidence showed that such sum was paid, under a demand by police and collection, officers sent out by the city to appellee’s place of business, and threats by such officers made to appellee that unless the fees demanded were paid, appellee would be prosecuted, its drivers arrested and it get into trouble. And that the officers of appellee paid the various sums demanded under the influence of such threats and to prevent its employes from being arrested. Payment under such circumstances was payment under duress. It must be borne in mind that there is manifest distinction between demand and threats made by a private individual not possessed of any means of enforcing such threats, and payment to governmental authority clothed with power to enforce this demand by immediate arrest, interruption and stoppage of the business of one to whom such threats are made. In the present case, the parties did not meet upon equal terms. The alternative presented to appellee was, to submit to the city’s exaction or discontinue its business. It was in the power of its officers and obliged to do as they required or cease to carry on business within the city limits. Money paid under such circumstances, in point of law, is not paid voluntarily, any more than that which one hands to a highwayman, under threat of personal violence. Swift Co. v. U. S., 111 U. S. 22; United States v. Ellsworth, 101 U. S. 170. The City of Chicago, in collecting license fees under its ordinance, is not compelled to commence suit, have summons issued, and await the judgment of the court. It may and is accustomed to proceed summarily, by the arrest and stoppage of the business of those who are unlawfully carrying on business within its limits. In this State, when a man carrying on a lawful business, in a lawful manner, is obliged, in order to prevent the forcible interruption of the same by governmental authority, to submit to the unlawful demand of such government, whatever under such circumstances he so pays is not paid voluntarily, and may be recovered back in an appropriate action. County of LaSalle v. Simmons, 5 Gil. 513; Boyd v. Town of Olney, 42 Ill. 336; Prickett v. Madison County, 14 Ill. App. 464; City of Chicago v. Sperbeck, 69 Ill. App. 562; Robertson v. Frank Bros., 132 U. S. 17; City of Chicago v. Ernst Klinkert, 94 Ill. App. 524; Henry v. Chester, 15 Vt. 460; C. & A. R. R. Co. v. Chicago, Vermillion & W. Coal Co., 79 Ill. 121; 2 Dillon on Municipal Corporations, 4th Ed., Sec. 945; Kiel v. Chicago, 176 Ill. 137. Criticism is made of the action of the trial court in admitting testimony as to conversations had between the officers of appellee when no one representing the city was present. In so far as such conversations went beyond a statement of what had been said or done by the city through its officers, such testimony was inadmissible. It was, however, proper to show that the subordinate officers of appellee told to the managing officer what had been said to them by officers of the city. Without reference to testimony objected to by appellant, it clearly appeared upon the trial that appellant had threatened to arrest the drivers of appellee unless the license demanded was paid, and that payment was made under the influence of such threats. Appellant asked the trial court to hold certain propositions. None of these was other than a request to the court to make certain findings as to the facts of the case, and each was properly refused. The judgment of the Circuit Court is affirmed.